UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-4009


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RICHARD COLT ROLLINS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:07-cr-00082-MR-WCM-1)


Submitted: August 3, 2021                                         Decided: August 11, 2021


Before KING, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ben C. Scales, Jr., LAW OFFICE OF BEN SCALES, Asheville, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Colt Rollins appeals from the district court’s judgment revoking his

supervised release and sentencing him to 24 months’ imprisonment. Rollins’ counsel filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious grounds for appeal but questioning whether Rollins was prejudiced by the 12-

year delay between the filing of the petition seeking revocation of his supervised release

based on his alleged violations of several criminal laws and the revocation hearing. The

Government has declined to file a brief. Although notified of his right to do so, Rollins

has not filed a pro se supplemental brief. We now affirm the district court’s judgment.

       “We review a district court’s ultimate decision to revoke a defendant’s supervised

release for abuse of discretion.” United States v. Padgett, 788 F.3d 370, 373 (4th Cir.

2015). “[L]ike parole and probation revocation proceedings, supervised release revocation

hearings are not criminal proceedings.” United States v. Riley, 920 F.3d 200, 206 (4th Cir.

2019) (internal quotation marks omitted). As such, these proceedings do not trigger the

“full panoply of rights” that attach in criminal prosecutions, Morrissey v. Brewer, 408 U.S.

471, 480 (1972), including the Sixth Amendment’s guarantee of a speedy trial, United

States v. Ward, 770 F.3d 1090, 1098 (4th Cir. 2014). Moreover, the Supreme Court has

held that there is “no constitutional duty to provide [a parolee] an adversary parole hearing

until he is taken into custody as a parole violator.” Moody v. Daggett, 429 U.S. 78, 89

(1976). Although the probation officer filed the revocation petition in 2008, Rollins did

not enter federal custody on the petition until 2020.



                                             2
       “Although there is no constitutional basis for these rights in a revocation proceeding

. . . these rights are addressed to some degree by Rule 32.1 of the Federal Rules of Criminal

Procedure.” Ward, 770 F.3d at 1098 n.8. Rule 32.1(b)(2) gives the defendant the right to

have a “revocation hearing within a reasonable time.” However, a person facing revocation

of supervised release may not obtain relief from delay in conducting supervised release

revocation proceedings “unless there was both unreasonable delay and prejudice.” United

States v. Santana, 526 F.3d 1257, 1260 (9th Cir. 2008). A delay may frustrate a defendant’s

due process rights if it undermines his ability to contest the issue underlying the violation

or to proffer mitigating evidence. United States v. Tippens, 39 F.3d 88, 90 (5th Cir. 1994)

(per curiam).

       We conclude that Rollins cannot establish prejudice. To revoke supervised release,

a district court need only find a violation of supervised release by a preponderance of the

evidence. 18 U.S.C. § 3583(e)(3). While Rollins claimed that he did not commit the

conduct underlying his state convictions, the jury’s verdict alone provided the district court

a sufficient basis to revoke his supervised release. See, e.g., United States v. Goodon, 742

F.3d 373, 376 (8th Cir. 2014); United States v. Trowery, 401 F. App’x 642, 644 (3d Cir.

2010); United States v. Spraglin, 418 F.3d 479, 481 (5th Cir. 2005); United States v.

Huusko, 275 F.3d 600, 602–03 (7th Cir. 2001). Moreover, Rollins is still serving his state

sentence and has yet to enter federal custody to serve his revocation sentence. Accordingly,

we discern no prejudice to Rollins from the 12-year delay between the filing of the

revocation petition and the revocation hearing.



                                              3
       In accordance with Anders, we have reviewed the entire record in this case and have

found no other meritorious issues for appeal. Accordingly, we affirm the district court’s

judgment and, at this juncture, deny counsel’s motion to withdraw. This court requires that

counsel inform Rollins, in writing, of the right to petition the Supreme Court of the United

States for further review. If Rollins requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in this court for leave to

withdraw from representation. Counsel’s motion must state that a copy thereof was served

on Rollins.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             4